      Case 4:14-cv-02543-CKJ Document 234 Filed 04/12/19 Page 1 of 13


                                                                                  ---LODGED
                                                                                           COPY

 1
                                                                          APR 1 2 2019,-.; ·.
 2
 3
                                                                  BV
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9     · Carrie Ferrara Clark,                           No. CV-14-02543-TUC-CKJ
IO                      Plaintiff,                       FORM: OF VERDICT
11      v.
12      City•ofTucson, et al.,
.13                     Defendant.
14
15
16                      A.       VERDICT FORM: Title VII Disparate Treatment
17            -Has Plaintiff proved by a preponderance of the evidence that the D~fendant, City of
18     Tucson, took any of the following actions against her for the sole purpose of discriminating
19     against her because of or on the basis of pregnancy, childbirth, or related medical
20     conditions (inchJding breast feeding) when it:
21
                                                      -
22             1.       Treated Plaintiff differently than male employees by failing ·to use
23     Management Rights when assigning Plaintiff to fire stations between January 1, 2013, and
14     March 26, 2013, that did not have a space which complied with fed~ral l~w for expressing
25     · breast milk?

26
27                      - - Yes - - No
28




                                                                                                -.
          Case 4:14-cv-02543-CKJ Document 234 Filed 04/12/19 Page 2 of 13
.,


      1           2.     Required PlaJntiff to meet, at fire department headquarters, with three male
      2    managers, who asked her inappropriate questions on November 13, 2012??
      3
      4                   (       Yes         No
     ·5

      6           3.     Singled out Plaintiff to perform firefighting drills on May i2, 2014?
      7
      8                       ✓   Yes
                                        - - No
      9
     10           4.     Targeted Plaintiff for- excessive inspections by checktng the fit of her
     11    turnouts on May 29, 2014?
                          \
     12
     13                    ✓      Yes   - - No
     14
     15           Ifyour answer to any one of Questions No. 1 throu$h 4 is "YES," proceed to. the
     16    next questions. Ifyour answer to all of Questions No. ! through 4 is "NO," do not respond    ·
     17    to any other questions in Part A of this verdict form.
     18
     19           5.     Having found in favor of Plaintiff as to one or more of her claims against
     20    Defendant, we the jury award her the following amount in compensatory damages.
     21
     22                                                             00

     23                  Compensatory damages:$       60,600 ~-
     24
     25
     26
     27
     28


                                                       -2-
       Case 4:14-cv-02543-CKJ Document 234 Filed 04/12/19 Page 3 of 13




  1                            B.       VERDICT FORM: Title VII Retaliation
  2            1.    Did Plaintiff engage in a protected activity, that is, asserting her rights or
  3     filing a discrimination complaint?
  4
  5                        V   Yes                 No
  6
  1           If your   answer to Question No. I is "YES," prqceed to Question No. 2.      If your    ·
  8     answer is '.'NO," do nofrespond to any other questions in Part B ofthis verdict form.
  9

 10           2.     For each a_lleged adverse action below, please answer YES or NO:
 11
. 12                 a.        Did Defendant subject Plaintiff to · an adverse employment action
 13           when it disciplined her for her conduct during the March 20, 2013, telephone call
 14           with Assistant Chief Fischback, Deputy Chief Rodriguez, and Human Resources
 15           Manager JoAnn Acosta?
 16
 17                                 ✓   Yes        No
 1'8
 19                  b,,_      Did Defendant subject Plaintiff to an adverse employment action
 20           when it deprived Plaintiff of3 hours ofyacation time on June 19, 2014?
 21
 22                             , / Yes            No
 23
 24                   c.       Did Defen.dant subject Plaintiff to an adverse employment action
 25           when it precluded Plaintiff from a 6:00 a.~. start time while on light duty from June .
 26            19, 2014, through August 24, 2014?
 27
 28                             ✓       Yes        No


                                                     -3-
                                ,r
                Case 4:14-cv-02543-CKJ Document 234 Filed 04/12/19 Page 4 of 13
r   ,.




            1
           2                    d.    Did Defendant subject Plaintiff to an adverse employment action
                            I

           3           when it restricted her to exercising at only headquarters while on light duty from
                                              ,         .                 ~


           4           June 19, 2014, through August 24, 2014?
           5
           6                             ✓        Yes       No
           7
          ·s                    e.    Did Defendant subject Plaintiff to an adverse employment action
           9           when it required her to obtain a doctor's note on June 19, 2014, in order to exercise
          10           while she was on light duty from June 19, 2014, through August 24, 2014?
          11
          12                             ✓ Yes              No
          13
          14                    f.    Did Defendant subject Plaintiff to an adverse employment action
          15           when it gave her an Educational Counseling for her conduct during the May 22,
          16           2014, drill(s)?
          17
          18                             ✓ .Yes             No
          19
          20                    g.    Did Defendant subj~ct Plaintiff to an adverse employment action
         . 21          when it gave her an Educational Counseling for not being in harmony with others
          22           on March 24; 2016?
          23
                                         ✓-
          24
                                     - - Yes                No
          25
          26             . . h.       Did Defendant ·subject Plaintiff to an· adverse employment action
          27           when it transferred her involuntarily from Fire Prevention into Operations effective
          28           May 1, 2016?


                                                             -4-
     Case 4:14-cv-02543-CKJ Document 234 Filed 04/12/19 Page 5 of 13




 1
 2                           /     Yes           No
 3
 4                  i.      Did Defendant subject Plaintiff to an adverse employment action
 5           when it deprived her of seniority based on the retroactive. application of the hew
 6           Seniority Policy to May 1, 2016?
 7
 8                            ✓    Yes           No
 9
10                  j.      Did Defendant subject Plaintiff to an adverse employment action
11           when it deprived her of compensation for being deposed on May 25, 2016, October
12           27, 2016, January 10, 2017, and June 15, 2017?
13
14                                               No
15
16                  k.      Did Defendant subject Plaintiff to .an adverse employment action
17           when it deprived her of Paramedic Specialty Pay for one pay period in the am01.mt
18           of $69.23 for the_pay period ending July 9, 2016?
19
20                           ✓-    Yes           No
21
22           Ifyour _answer to_ any one of (a) through (k), is ""YES," proceed to Question No. 3.
23    Ifyour answer to all of (a) through (k), are "NO, " do not respond to any other questions
24    in Part B of this verdict form.
25
26           3.     Which, if any, of the following adverse employment actions was Plaintiff
27    subjected to for the sole cause of retaliating against her for her participation in a protected
28    activity?


                                                   -5-
        Case 4:14-cv-02543-CKJ Document 234 Filed 04/12/19 Page 6 of 13




    1
    2                           ✓
                                      a
    3
                               /'
    4                                 b
    5
                                ✓-
    6
                              --C
    7
                                ✓-
    8
                              --d
    9
10                              ✓ e

11
12                              ✓ f
13
14                               ✓ g

15
16                              ✓-
                                      h
17
                                 ✓
18                                    i
19
20
                                ✓-·  ..
                                      J
21
22
23
24              If your answer to Question No. 3 included a determination that any of actions (a)
25 · through (k) were the result of retaliation, proceed to Question No. 4. If your answer is
26        "NO," do not respond to·any other questions in Part D of this verdict form ..
27
28              4.     Having found in favor of Plaintiff as to one or more of her claims against

r
                                                     -6-
     Case 4:14-cv-02543-CKJ Document 234 Filed 04/12/19 Page 7 of 13




 1    ·Defenqant, we the jury award her the following am~mnt in compensatory damages.
 2
 3                _ Compensatory damages: $ /,   !56) a:() .f:E
 4
                                                                 .   -
 5                                         I


 6
                                                 ~-":.!I;;._~-           ·-

 7
 8
 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -7-
      Case 4:14-cv-02543-CKJ Document 234 Filed 04/12/19 Page 8 of 13



                                                                                                      I

  1                      C.    VERDICT FORM: Fair Labor Standards Act
 2
 3            Did the Defendant fail to provide Plaintiff with a place, other    than a bathroom,
 4      shielded from view and free from intrusion from cow:orkers and the public, which she could
       use to express breast milk?
 5
 6
 7                                        No
 8
 9            Ifyour answer is ('YES," proceed to the next questions. Ifyour answer is "NO," do
                                                                  ..
10     not respond to any other questions in Part C ofthis verdict form.
11
12            Having found in favor of.Plaintiff as to one or more of her claims against Defendant,
13     we the jury award her the following amount in compensatory dam~ges. "
14
15
16
                     Compensatory damages: $      So     I   ccn ~
,17
18
19
20
21
                                                  'Fo ~g-€;4LS.oA)' ~       t0 JI,.~ t.
22
                                                    ~'E ':J:>k<.?:t'E.-0
23
24
25
26
21
28



                                                   -8-
          Case 4:14-cv-02543-CKJ Document 234 Filed 04/12/19 Page 9 of 13
•,




      1                 D.        VERDICT FORM: Fair Labor Standards Act Retaliation
      2
      3            1.        Did Plaintiff oppose an unlawful employment practice,that is, Defendant's
      4    · failure to provide a space to express her breast milk that complied wit'1 federal law
                             I          .                               •    '


      5
      6                          ✓   Yes                No
      7
      8           If your answer to Question No. 1 is "YES, " proceed to Question No. 2. If your
                                                                                         .J



      9    answer is "NO," do not respond to any other questions in Part D of this verdict form.
     10
     11            2. , For each alleged adverse action _below, please answer YES or NO:
     12
     13                      a.      Did Defendant subject Plaintiff to an adverse employment action
     14            when it disciplined her for her conduct during the March 20, 2013, telephone call
     15            with Assistant Chief Fischback, Depu~ Chief Rodriguez, and Human Resou~ces
     16            Manager J oAnn Acosta?
     17
     18                               ✓     Yes         No
     19
     20                      b.      Did Defendant subject Plaintiff to ari adverse employment action
     21            when it deprived Plaintiff of 3 hours of vacation time on June 19,.2014?
     22
     23                               · / Yes           No
     24
     25                      c.      Did_ Defendant subject· Plaintiff to an adverse -employment action
     26            when it precluded Plaintiff from a 6:00 a.m. start time while on light duty from June
                                                                                                           j

     27            19, 2014, through August 24, 2014?
     28


                                                         ._ 9 -
      Case 4:14-cv-02543-CKJ Document 234 Filed 04/12/19 Page 10 of 13




 1                                 (   Yes       No
 2
 3                  d.     Did Defendant subject Plaintiff to an adverse employment action
 4           when
             .    .it restricted her to exercising at only headquarters while on light duty from
 5-          June 19, 2014, through August 24, 2014?
 6
 7                             /       Yes       No
 8
 9                  e.     Did Defendant subject Plai~tiff to an adverse employment action
10           when it required her to obtain a doctor's note on June 19, 2014~ in order to exercise
11           while she wa·s on light duty from ~une 19, 2014, through August 24, 2014?
12
13                                 ✓   Yes       No
14
15                  f.     Did Defendant subject Plaintiff to an adverse _employment action
16           when it gave her an Educational Counseling for her conduct during the May 22,
17           2014, drill(s)?
18
19                             /       Yes       No
20
21                  g.     Did Defendant subject Plaintiff to a~ adverse employment action
22           when it gave her an Educational Counseling for not being in harmony with others
23           on March 24, 2016?
24
25
                               /             .


                                                 No
                           - - Yes
26
27                  h.     ~id Defendant subject Plaintiff to an adverse employment action
28           when it transferred her involuntarily from Fire Prevention into Operations effective


                                                 -10 -
      Case 4:14-cv-02543-CKJ Document 234 Filed 04/12/19 Page 11 of 13




 1           . May 1, 2016?
 2
 3
                             -✓- Yes                No
 4
 5                    i.      Did Defendant subject Plaintiff t<;> an adverse employment action
 6             when it deprived her of seniority based on the retroactive application of the new
 7             Seniority Policy to May 1, 2016?
. 8
 9                              /   Yes             No
10
11                    j.      Did Defendant subject Plaintiff to an adverse employment action
12             when it deprived her of compensation for being deposed on May 25, 2016, October
13             27, 2016, January 10, 2017, and June 15, 2017?
14
15                             ✓ Yes                No
16
                                                                        .             .
17                    k.      Did Defendant subject Plaintiff to an adverse employment action
18             when it deprived her of Paramedic Specialty Pay for one pay period in the amount
"19          ·. of$69.23?
 '
20
21                             ✓-Yes                No
22
23             1fyour answer to any one of (a) through (k), is "YES,.'' proceed to Question No. 3.
24      Ifyour answers to all of (a) through (k),   cire "NO," do not respond to any other questions
25      in Part Do/this verdict form.
26
27
28



                                                     -11 -
     Case 4:14-cv-02543-CKJ Document 234 Filed 04/12/19 Page 12 of 13




 1
 2            3.     Which, if any, of the following adverse employment actions was Plaintiff
 3     subjected to for the sole cause ofretaliating against her for her participation in a protected
 4     activity?
 5
 6
 7
 8
 9
10                            ✓·C
11
12                           ·V     d
                                                                             (   .

13
14                             i/e
15
16
17
18                          ~g
19
20                            Vh
21
22                            /.
                            __ l

23
24
25
26                            Vk
27
28            If your answer to, Question No. 3 included a determination that qny of actions (a)


                                                   - 12 -
..   .        Case 4:14-cv-02543-CKJ Document 234 Filed 04/12/19 Page 13 of 13




          1     through (k) were the result of retaliation, proceed to Question No. 4.   lf your answer is
          2     "NO," do not respondto any other questions in Part D of this verdict form.
          3
          4
          5           4.     Having found in favor of Plaintiff as to qne or~more of her claims against
          6     Defendant, we the jury award her the following amount in compensatory .damages.
          7
          8                  Compensatory damages:$ /;      r;J~O> CXJO q~-
          9
         10
         11.
         12
         13
         14
         15
         16
         17
         18
                                                                                                       ('
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28


                                                         - 13 -
